DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 4 August 2021.
Claims 1-2, 6-7, 23, 25, 30-32 and 34-36 are presented for examination.
Claims 1, 6 and 23 are amended.
Claims 3-5, 8-22, 24, 26-29 and 33 are canceled.
Claims 34-36 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daifei Zhang on August 6, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method for configuring an air-interface protocol stack, comprising: 

transmitting configuration information about the air-interface protocol stack to at least one of the communication ends for the data transmission,
wherein,
the air-interface protocol stack is a new air-interface protocol stack consisting of one new air-interface protocol layer, the configuration information comprises configuration information of the one new air-interface protocol layer and configuration information of a function of the one new air-interface protocol layer, the function of the one new air-interface protocol layer comprises one or more of a data packet concatenation function, a header encryption function and a multiplexing function; or
the air-interface protocol stack is a new air-interface protocol stack consisting of at least two new air-interface protocol layers, the configuration information comprises configuration information of each of the at least two new air-interface protocol layers, configuration information of functions of the at least two new air-interface protocol layers, and configuration information of a hierarchical relationship of the at least two new air-interface protocol layers, the functions of the at least two new air-interface protocol layers comprise one or more of a data packet concatenation function, a header encryption function and a multiplexing function,
wherein the configuring the air-interface protocol stack for the data transmission in accordance with the data transmission characteristics of the communication ends for the data transmission comprises: 



and 
selecting the air-interface protocol stack from a plurality of predetermined air-interface protocol stacks as the air-interface protocol stack for the data transmission in accordance with a correspondence between predetermined data transmission characteristics and air-interface protocol stack configurations.

2. (Previously Presented) The method according to claim 1, wherein the data transmission characteristics of the communication ends for the data transmission comprise at least one of the followings: a service type of the data transmission, a type of at least one of the communication ends for the data transmission, a capability of at least one of the communication ends for the data transmission, or an application scenario of the data transmission.

3. (Cancelled) 

4. (Cancelled) 

5. (Cancelled)

6. (Currently Amended) A data communication method, comprising: 
receiving configuration information about an air-interface protocol stack for data transmission with an opposite communication end;
acquiring the air-interface protocol stack  based on the configuration information about the air-interface protocol stack, the air-interface protocol stack being configured in accordance with data transmission characteristics for the data transmission with the opposite communication end; and 
performing the data transmission with the opposite communication end in accordance with the air-interface protocol stack,
wherein,

the air-interface protocol stack is a new air-interface protocol stack consisting of at least two new air-interface protocol layers, the configuration information comprises configuration information of each of the at least two new air-interface protocol layers, configuration information of functions of the at least two new air-interface protocol layers, and configuration information of a hierarchical relationship of the at least two new air-interface protocol layers, the functions of the at least two new air-interface protocol layers comprise one or more of a data packet concatenation function, a header encryption function and a multiplexing function,
wherein the acquiring the air-interface protocol stack based on the configuration information about the air-interface protocol stack, comprises: 


acquiring the air-interface protocol stack for the data transmission with the opposite communication end in accordance with the data transmission characteristics reported by the opposite communication end; and
selecting the air-interface protocol stack for the data transmission with the opposite communication end from a plurality of predetermined air-interface protocol stacks in accordance with a correspondence between predetermined data transmission characteristics and air-interface protocol stack configurations.

7. (Previously Presented)  The data communication method according to claim 6, wherein the data transmission characteristics for the data transmission with the opposite communication end comprises at least one of the followings: a service type of the data transmission with the opposite communication end, a type of the opposite communication end, a type of a current device, 

8-22. (Cancelled) 

23. (Currently Amended) A data communication device, comprising: 
a processor, a transceiver and a memory, wherein 
the processor is configured to read a program stored in the memory, so as to: receive, through the transceiver, configuration information about an air-interface protocol stack for data transmission with an opposite communication end, acquire the air-interface protocol stack based on the configuration information about the air-interface protocol stack, the air-interface protocol stack being configured in accordance with data transmission characteristics for the data transmission with the opposite communication end; and perform, through the transceiver, the data transmission with the opposite communication end in accordance with the air-interface protocol stack, 
the transceiver is configured to receive and transmit data, and 
the memory is configured to store therein data for the operation of the processor,
wherein, 
the air-interface protocol stack is a new air-interface protocol stack consisting of one new air-interface protocol layer, the configuration information comprises configuration information of the one new air-interface protocol layer and configuration information of a function of the one new air-interface protocol layer, the function of the one new air-interface protocol layer comprises one or more of a data packet concatenation function, a header encryption function and a multiplexing function; or
the air-interface protocol stack is a new air-interface protocol stack consisting of at least two new air-interface protocol layers, the configuration information comprises configuration information of each of the at least two new air-interface protocol layers, configuration information of functions of the at least two new air-interface protocol layers, and configuration information of a hierarchical relationship of the at least two new air-interface protocol layers, the functions of the at least two new air-interface protocol layers comprise one or more of a data packet concatenation function, a header encryption function and a multiplexing function,



acquire the air-interface protocol stack for the data transmission with the opposite communication end in accordance with the data transmission characteristics reported by the opposite communication end; and 
select the air-interface protocol stack for the data transmission with the opposite communication end from a plurality of predetermined air-interface protocol stacks in accordance with a correspondence between predetermined data transmission characteristics and air-interface protocol stack configurations.

24. (Cancelled) 

25. (Previously Presented) The data communication device according to claim 23, wherein the data transmission characteristics for the data transmission with the opposite communication end comprises at least one of the followings: a service type of the data transmission with the opposite communication end, a type of the opposite communication end, a type of the data transmission device, a capability of the opposite communication end, a capability of the data transmission device, or an application scenario of the data transmission with the opposite communication end.

26-29. (Cancelled) 

30. (Previously Presented) The method for configuring the air-interface protocol stack according to claim 1, wherein at least one of following (i), (ii), or (iii):
(i) the one new air-interface protocol layer or each of the at least two  new air-interface protocol layers is different from at least one of a PDCP layer, an RLC layer, or a MAC layer in LTE, 

(iii) the hierarchical relationship of the at least two new air-interface protocol layers is different from a hierarchical relationship of at least two of a PDCP layer,  an RLC layer, or a MAC layer in LTE. 

31. (Previously Presented) The data communication method according to claim 6, wherein at least one of following (i), (ii), or (iii):
(i) the one new air-interface protocol layer or each of the at least two new air-interface protocol layers is different from at least one of a PDCP layer, an RLC layer, or a MAC layer in LTE, 
(ii) the function of the one new air-interface protocol layer or each of the functions of the at least two new air-interface layers is different from a function of at least one of a PDCP layer, an RLC layer, or a MAC layer in LTE, 
(iii) the hierarchical relationship of the at least two new air-interface protocol layers is different from a hierarchical relationship of at least two of a PDCP layer,  an RLC layer, or a MAC layer in LTE.

32. (Previously Presented) The data communication device according to claim 23, wherein, at least one of following (i), (ii), or (iii):
(i) the one new air-interface protocol layer or each of the at least two  new air-interface protocol layers is different from at least one of a PDCP layer, an RLC layer, or a MAC layer in LTE, 
(ii) the function of the one new air-interface protocol layer or each of the functions of the at least two new air-interface layers is different from a function of at least one of a PDCP layer, an RLC layer, or a MAC layer in LTE, 
(iii) the hierarchical relationship of the at least two new air-interface protocol layers is different from a hierarchical relationship of at least two of a PDCP layer,  an RLC layer, or a MAC layer in LTE.



34. (New) The method according to claim 1, wherein the configuring the air-interface protocol stack for the data transmission in accordance with the data transmission characteristics of the communication ends for the data transmission further comprises: 
configuring, for a communication end at a specific region, the air-interface protocol stack for the data transmission in accordance with the data transmission characteristics of the communication ends for the data transmission; or 
configuring, for a specific communication end, the air-interface protocol stack for the data transmission in accordance with the data transmission characteristics of the communication ends for the data transmission.

35. (New) The data transmission method according to claim 6, wherein the acquiring the air-interface protocol stack based on the configuration information about the air-interface protocol stack further comprises: 
acquiring the air-interface protocol stack for the data transmission with the opposite communication end at a specific region; or 
acquiring the air-interface protocol stack for the data transmission with a specific communication end.

36. (New) The data transmission device according to claim 23, wherein the processor is further configured to: 
acquire the air-interface protocol stack for the data transmission with the opposite communication end at a specific region; or 
acquire the air-interface protocol stack for the data transmission with a specific communication end.


Response to Arguments
Applicant’s arguments, see pages 9-12, filed 4 August 2021, with respect to the 35 USC § 103 Rejection of Claims 1-3, 6-8, 23, 25-26 and 30-32 have been fully considered and are persuasive.  The 35 USC § 103 Rejection of Claims 1-3, 6-8, 23, 25-26 and 30-32 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 6-7, 23, 25, 30-32 and 34-36 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olsson et al (US 2006/0164981 A1) discloses Method For Processing Traffic Data In A Wireless Communication System.  Specifically, see Figure 4 and paragraphs 43, 46, 59 and 80.
Xu et al (US 2015/0334703 A1) discloses Determining Modem Information And Overhead Information.  Specifically, see Figure 2 and paragraphs 41-45.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469